In an action for wrongful termination of employment pursuant to Labor Law § 740, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered June 29, 1992, which denied the defendant’s motion for partial summary judgment dismissing the plaintiff’s demand for punitive damages.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The relief enumerated in Labor Law § 740 was intended by the Legislature to be the exclusive remedies available to a plaintiff (see, Labor Law § 740 [5]). Since Labor Law § 740 (5) does not authorize recovery for punitive damages, the plaintiff’s demand for that relief should have been dismissed (see, Hoffman v Altana, Inc., 198 AD2d 210). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.